OPINION

                                               No. 04-10-00309-CV

                                         Charles Anthony ALLEN, Sr.,
                                                  Appellant

                                                       v.

                            Kimberly NUNEZ, FNU Garza, and George Barrera,
                                             Appellees

                       From the 218th Judicial District Court, Karnes County, Texas
                                   Trial Court No. 09-10-00146-CVK
                                  Honorable Ron Carr, Judge Presiding 1

Opinion by:         Steven C. Hilbig, Justice

Sitting:            Rebecca Simmons, Justice
                    Steven C. Hilbig, Justice
                    Marialyn Barnard, Justice

Delivered and Filed: December 29, 2010

REVERSED AND REMANDED

           Charles Anthony Allen, Jr. appeals the order dismissing his case for failure to plead a

case within the jurisdictional limits of the district court. We reverse and remand.




1
    Senior Appellate Judge sitting by assignment.
                                                                                        04-10-00309-CV


                                               BACKGROUND

           Allen is an inmate housed in the Dalhart Unit of the Texas Department of Criminal

Justice (“TDJC”). Allen filed suit against Kimberly Nunez, FNU 2 Garza, and George Barrera,

employees of TDJC, claiming they lost or stole his personal property when he was previously

transferred from the Connally Unit to the Luther Unit. Allen valued the property at $295.

           Appellees filed an answer and a plea to the jurisdiction, asserting that the damages sought

by Allen were not within the jurisdictional limits of the district court. The trial court granted the

plea and dismissed Appellant’s petition for lack of jurisdiction. Allen filed this appeal and

contends that the minimum jurisdictional limit for lawsuits in district court is $200.01.

Appellees argued in the trial court that the minimum jurisdictional limit was $500. However,

appellees now agree with Allen that the minimum jurisdictional limit of the district court is

$200.01.

                                                 DISCUSSION

           Whether a plaintiff has alleged facts that affirmatively demonstrate a trial court’s subject

matter jurisdiction is a question of law reviewed de novo. Frost Nat’l Bank v. Fernandez, 315
S.W.3d 494, 502 (Tex. 2010). Although both Allen and the Appellees agree that the district

court has jurisdiction over Allen’s claim, we must determine the issue because jurisdiction

cannot be conferred by agreement. Burke v. Satterfield, 525 S.W.2d 950, 953 (Tex. 1975); Walls

Regional Hosp. v. Altaras, 903 S.W.2d 36, 40-41 (Tex. App.—Waco 1994, no writ).

           Until 1985, both the Texas Constitution and the civil statutes expressly conferred

jurisdiction in district courts for cases with a minimum of $500.00 in controversy. TEX. CONST.

art. V, § 8 (1876); TEX. REV. CIV. STAT. ANN. art. 1906(6) (1925), repealed by Act of May 17,

1985, 69th Leg., R.S. ch 480, § 26(1), 1985 TEX. GEN. LAWS 1720, 2048. When article 1906
2
    The initials “FNU” commonly refer to a person whose first name is unknown.

                                                        -2-
                                                                                    04-10-00309-CV


was codified it no longer included the $500.00 minimum amount and instead provides that

district courts have jurisdiction as provided by Article V, section 8 of the Texas Constitution.

TEX. GOV’T CODE ANN. § 24.007 (West 2004). At the time of the codification, Article V, section

8 of the Texas Constitution provided that a district court’s minimum jurisdiction was $500.00.

However, a few months later the Texas Constitution was amended and the jurisdictional

minimum was deleted. As amended Article V, section 8 now provides, in pertinent part:

       District Court jurisdiction consists of exclusive, appellate, and original
       jurisdiction of all actions, proceedings, and remedies, except in cases where
       exclusive, appellate, or original jurisdiction may be conferred by this constitution
       or other law on some other court, tribunal, or administrative body.

TEX. CONST. art. V, § 8.

       After the constitutional amendment, some courts of appeals have determined the

jurisdictional limit is $200.01, while others have continued to require a $500.00 minimum

amount in controversy. Compare Acreman v. Sharp, 282 S.W.3d 251, 255-56 (Tex. App.—

Beaumont 2009, no pet.)(holding express language of Government Code and Constitution

provides trial court has jurisdiction over case in which amount in controversy was over $200.00),

Ramirez v. Dietz, No. 07-04-0108-CV, 2006 WL 507947, at *2 (Tex. App.—Amarillo Mar. 1,

2006, no pet.) (mem. op.), Arteaga v. Jackson, 994 S.W.2d 342, 342 (Tex. App.—Texarkana

1999, pet. denied)(holding after the 1985 constitutional and statutory amendments, district

court’s jurisdiction extends to cases involving more than $200.00), Moore v. TDCJ-CID, No. 13-

04-425-CV, 2005 WL 1797077 at *2, (Tex. App.—Corpus Christi July 28, 2005, no pet.) (mem.

op.) (stating that “minimum amount needed to invoke the jurisdiction of the district court is

$500”) and (holding minimum amount in controversy required for district court jurisdiction is

$200.01), and Le Clair v. Wood, No. 10-04-00232-CV, 2005 WL 1303187, at *2 (Tex. App.—

Waco June 1, 2005, pet. denied) (mem. op.) (holding that the amount-in-controversy requirement

                                               -3-
                                                                                    04-10-00309-CV


for district court subject matter jurisdiction is $500.00) with Chapa v. Spivey, 999 S.W.2d 833,

836 (Tex. App.—Tyler 1999, no pet.) (holding that despite 1985 amendments, minimum

jurisdictional amount remains $500.00). This court has not previously ruled on this issue.

        When interpreting statutes we turn to the “plain and common meaning of the statute’s

words.” McIntyre v. Ramirez, 109 S.W.3d 741, 745 (Tex. 2003); see also TEX. GOV’T CODE

ANN. § 311.011 (West 2005). The Texas Supreme Court has stated that “when the language of a

code provision is clear and unambiguous, it controls even though it was enacted as part of the

Legislature’s ongoing statutory revision and even though it may effect a change in the law.”

Continental Cas. Ins. Co. v. Functional Restoration Assoc., 19 S.W.3d 393, 399 (Tex. 2000).

Likewise, “[w]hen interpreting our state Constitution, we rely heavily on its literal text, and are

to give effect to its plain language.” Republican Party of Texas v. Dietz, 940 S.W.2d 86, 89

(Tex. 1997)(citations omitted); see also Stringer v. Cendant Mortg. Corp., 23 S.W.3d 353, 355

(Tex. 2000).

        Utilizing these rules of construction, we agree with the courts that have determined that

the district court’s jurisdiction is invoked when the amount in controversy is $200.01 or more.

See Acreman, 282 S.W.3d at 255-56; Ramirez, 2006 WL 507947, at *2; Arteaga, 994 S.W.2d at

342;.   Currently, neither the Texas Constitution nor the Government Code set a minimum

jurisdictional limit for district courts. CONST. art. V, § 8; TEX. GOV’T CODE ANN. § 24.007 (West

2004). As discussed by the Beaumont court of appeals in Acreman, the express language of

article V section 8 of our Constitution confers jurisdiction in the district court over all cases

except where exclusive jurisdiction has been conferred on some other court, tribunal, or

administrative body. TEX. CONST. art. V, § 8; see Acreman, 282 S.W.3d at 255-56. The Texas

Constitution vests jurisdiction in the justice of peace courts for any controversy of $200.00 or



                                               -4-
                                                                                04-10-00309-CV


less. TEX. CONST. art. V, § 19; see Acreman, 282 S.W.2d at 255-56. Therefore, based on the

plain language of section 24.007 of the Government Code and article V, section 8 of the Texas

Constitution, we hold the district court has jurisdiction in a case in which the amount in

controversy is $200.01 and above. See Acreman, 282 S.W.2d at 255-56; Ramirez, 2006 WL
507947, at *2; Arteaga, 994 S.W.2d at 342. Accordingly, we reverse the order of dismissal and

remand for further proceedings.



                                                         Steven C. Hilbig, Justice




                                            -5-
                                       No. 04-10-00309-CV

                                  Charles Anthony ALLEN, Sr.,
                                           Appellant

                                                 v.

                      Kimberly NUNEZ, FNU Garza, and George Barrera,
                                       Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 09-10-00146-CVK
                             Honorable Ron Carr, Judge Presiding

       BEFORE JUSTICE SIMMONS, JUSTICE HILBIG, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the trial court’s order of dismissal is
reversed and this cause is remanded for further proceedings. Costs of the appeal are taxed
against Appellees, Kimberly Nunez, FNU Garza, and George Barrera.

       SIGNED


                                                      _____________________________
                                                      Steven C. Hilbig, Justice